DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on December 15, 2021, is acknowledged.  Claims 18-20 are hereby withdrawn as non-elected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/455,044 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the thermoplastic matrix of the electromagnetic shield layer of the reference application would necessarily provide at least some degree of acoustic dampening due to its mere presence.  Additionally, it would have been obvious to one of ordinary skill in the art to select a fibrous form (i.e., synthetic fiber) for said thermoplastic matrix in order to provide a nonwoven felt layer having sound dampening properties.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109760388 A assigned to Liuzhou Railway Vocational Technical College.  [See both the Google and WIPO translations for the Liuzhou reference.]
The Liuzhou reference discloses an anti-radiation carpet for “new energy” (i.e., electric) automobiles (abstract).  The carpet comprises a rubber layer 1, first moisture-proof sound insulation cotton layer 2, a conductive metal fiber layer 3, a silver fiber layer 4, a second moisture-proof sound insulation cotton layer 5, and a velvet fabric layer 6 (i.e., a pile carpet layer) (Summary of Invention, 2nd paragraph, claim 1, and figure).  The conductive metal fiber layer 3 comprises metal fibers (i.e., first material of electrically conductive metal wool adapted to provide electromagnetic shielding) and cotton fibers (a second material adapted to provide acoustic dampening), wherein the metal fibers are arranged in the cotton fibers to form a reticular net structure (i.e., a compressed matrix of a first and second material) (Summary, 4th paragraph th paragraph and Specific Embodiment, 2nd paragraph; WIPO Detailed Description, 1st paragraph).  The carpet comprising the conductive metal layer extending across the entire area of said carpet is molded to a desired shape to fit a vehicle floor and installed under car seats (last paragraph).  Thus, the Liuzhou reference anticipates the invention of claims 1, 5-8, 11, and 12.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN 109760388 A assigned to Liuzhou Railway Vocational Technical College in view US 2008/0131647 issued to Shimizu et al. 
Liuzhou fails to teach suitable materials for the pile carpet.  However, it is well-known in the art of auto carpets to employ pile yarns made of polyester.  For example, Shimizu discloses a vehicle carpet comprising a surface skin layer 2 and a nonwoven sound absorption layer 3 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polyester fibers for the pile fabric of Liuzhou since said polyester fibers are known to be suitable for pile fabrics in automotive carpets.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, claim 2 is rejected as being obvious over the cited prior art.  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109760388 A assigned to Liuzhou Railway Vocational Technical College in view of US 2011/0186381 issued to Ogawa.
Liuzhou teaches the sound insulation layers comprise cotton fibers rather than the claimed wool or polyurethane.  However, wool and polyurethane are well-known materials for providing sound insulating laminates for flooring of vehicles.  For example, Ogawa teaches common sound absorbing materials for use in multilayered sound absorbing laminates for cars include porous fibrous sheets, glass wool, and foamed polyurethane (sections [0001] and [0003]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute glass wool or foamed polyurethane for the fibrous cotton sound absorbing sheets of the Liuzhou reference since said wool and polyurethane are known to be suitable for such sound absorbing layers in cars.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 125 USPQ 416.  Therefore, claims 3 and 4 are rejected as being obvious over the cited prior art.  
Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109760388 A assigned to Liuzhou Railway Vocational Technical College in view of US 2007/0031634 issued to Allison et al.
Regarding claim 9, Liuzhou teaches the sound absorbing fibers mixed with the metal fibers are cotton.  However, it would have been obvious to substitute another known sound absorbing fiber, such as synthetic fibers.  For example, Allison discloses a molded lightweight acoustic automotive carpet comprising a porous pile carpet backed with a sound absorbing layer (abstract).  The pile carpet may be a tufted carpet or nonwoven carpet, wherein the fibers thereof may be polyester (sections [0037] and [0038]).  A primary sound absorbing layer may include a porous felt of polyester, nylon, shoddy (e.g., woolen scrap fibers) or foam (section [0042]).  A secondary sound absorbing layer may comprise polyurethane foam, polyester fibers, cotton shoddy, or other known sound absorbing materials (section [0063]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute synthetic fibers, such as polyester fibers, for the fibrous cotton in the metal fiber layer of the Liuzhou reference since said polyester fibers are known to be suitable for such sound absorbing layers in cars.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, claim 9 is rejected as being obvious over the cited prior art.  
Regarding claim 10, while Liuzhou fails to teach tuning the amount of electromagnetic shielding by varying the density, said claim is rejected as being obvious over the cited prior art.  Specifically, Allison teaches the ability of conventional vehicle carpeting to attenuate sound 
Regarding claim 13, Liuzhou fails to teach the metal layer is localized within the carpet to provide localized shielding properties at a specific location.  However, such localized properties are known in the art of automotive carpets.  For example, Allison teaches sound absorption layers may be applied locally to the carpet in order to tune the acoustic performance of the carpet to match a source of noise (sections [0016] and [0035]).  One of ordinary skill in the art would understand that such localized tuning could also apply to the electromagnetic shielding layer of Liuzhou. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electromagnetic shielding metal fibers of the Liuzhou reference in a specific location in order to provide a shielding property for a particular application.  Such a modification would have yielded predictable results to the skilled artisan (i.e., tuning of shielding property to match the source of electromagnetic waves).  Therefore, claim 13 is rejected as being obvious over the prior art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CN 109760388 A assigned to Liuzhou Railway Vocational Technical College in view US 2007/0194592 issued to Lindsey et al. 
Liuzhou fails to teach the automotive floor carpet is a portable and moveable floor mat.  However, floor mats are well-known in the art of automotive carpets, wherein said floor mats are employed to provide protection of the underlying carpet and/or to provide further absorption/dampening properties.  For example, Lindsay teaches a vehicle carpet system for providing noise attenuation comprising at least one layer of molded carpeting and a removable acoustic carpet module (i.e., floor mat) fitted thereon (abstract).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electromagnetic shielding and sound absorbing carpet of the Liuzhou reference as a removable mat portion.  Such a modification would have yielded predictable results to the skilled artisan (i.e., additional shielding and absorption properties in a localized area, facilitation of cleaning due to being the mat being removable, and/or transfer of said mat to another vehicle).  Therefore, claim 14 is rejected as being obvious over the prior art.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109760388 A assigned to Liuzhou Railway Vocational Technical College in view US 2008/0131647 issued to Shimizu et al., US 2011/0186381 issued to Ogawa, and US 2007/0031634 issued to Allison et al.
Independent claim 15 contains limitations analogous to those set forth in claims 1-9 and 11.  As such, claim 15 is rejected over the cited prior art for reasons analogous to those set forth in the rejections of claims 1-9 and 11.  Similarly, claims 16 and 17, which contain limitations .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Specifically, said prior art made of record but not relied upon teaches features of applicant’s claims and relate to carpeting for vehicles comprising sound dampening layers and/or electromagnetic shielding layers.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 8, 2022